Affirmed and Memorandum Opinion filed May 12, 2005








Affirmed and Memorandum Opinion filed May 12, 2005.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-04-00930-CV
____________
 
IN RE J.C.
 
 
 

 
On Appeal from the 313th District
Court
Harris County,
Texas
Trial Court Cause No. 03‑04668J
 

 
M E M O R A N D U M   O
P I N I O N
Appellant, Michelle Robertson, appeals a final decree signed
August 18, 2004, terminating her parental rights to the child who is the
subject of this suit.  




Appellant=s appointed counsel filed a brief in which he concludes the
appeal is wholly frivolous and without merit. 
The brief meets the requirements of Anders v. California, 386
U.S. 738, 87 S. Ct. 1396 (1967), presenting a professional evaluation of the
record demonstrating why there are no arguable grounds to be advanced.  See High v. State, 573 S.W.2d 807 
(Tex. Crim. App. 1978).  The Anders
procedures are applicable to an appeal from the termination of parental rights
when an appointed attorney concludes that there are no non-frivolous issues to
assert on appeal.  In re D.E.S.,
135 S.W.3d 326, 329 (Tex. App.CHouston [14th Dist.] 2004, no pet.).
A copy of counsel=s brief was delivered to appellant.  Appellant was advised of the right to examine
the appellate record and no motion to review the record or pro se response has
been filed.  Id. at 329-30.
We have carefully reviewed the record and counsel=s brief and agree the appeal is
wholly frivolous and without merit. 
Further, we find no reversible error in the record.  A discussion of the brief would add nothing
to the jurisprudence of the State.
Accordingly, the judgment of the trial court is affirmed.
 
PER CURIAM
 
Judgment rendered and Memorandum
Opinion filed May 12, 2005.
Panel consists of Justices
Edelman, Seymore, and Guzman.